DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 8 and 15 (Currently Amended)
Claims 2-6, 10-14, 16-18 and 20 (Original)
Claims 7, 9 and 19 (Canceled)

Response to Argument
	Applicant’s amendments and arguments, filed on 01/15/2021, have been fully considered and found persuasive regarding Kretschmer (U.S. 2016/0038297) that should be corrected as Kretschmer (U.S. 2016/0039297) due to typing error.
However, the application is not in condition for allowance because the prior art still reads on the amended claims as explained below.
Regarding amended claim 1, the Applicant’s argument that the prior art(s) does/do not teach “a charging plug for an electric vehicle, comprising: .... a plug portion comprising a thermally conductive and electrically insulative material of at least one polymer and at least one ceramic, wherein the thermally conductive material includes maleic anhydride.”, on pages 2-3 of the Remark section, the Examiner respectfully disagrees because
 a charging plug 1000 for an electric vehicle [0002], the plug portion 103+102 comprising electrically insulative material [0027], lines 4-5, 12, 18, 14-25; [0072], last 3 lines of at least one polymer [0068], last 6 lines.
Terada (U.S. 2012/0219838) teaches the thermally conductive material abstract, lines 2-4; [0005], lines 6-7 includes maleic anhydride [0112], line 2.
Yang (CN 105896634A) teaches the plug portion being made of an electrically insulating material comprising at least one ceramic (abstract, last line; title, last 2 lines)
Regarding amended claim 8, the Applicant’s argument that the prior art(s) does/do not teach “wherein the polymer is nylon”, on pages 3-4 of the Remark section, the Examiner respectfully disagrees because
Cao (U.S. 2018/0056797) teaches the charging plug [0034], lines 4-5; [0058], lines 13-16 comprising electrically insulative material [0027] [0072] of at least one polymer [0068], wherein the polymer is nylon [0068], last 6 lines, rubber and plastic 
Cao teaches the polymer is plastic but does not explicitly teach “nylon”. However, per definition as shown below, nylon is plastic or thermoplastic.
Note: Per definition from https://www.thesaurus.net; or https://en.wikipedia.org/, nylon is plastic; nylon is a generic designation for a family of synthetic polymers composed of polyamides; nylon was the first commercially successful synthetic thermoplastic polymer. Plastics are a wide range of synthetic or semi-synthetic materials that use polymers as a main ingredient. Rubber consists of polymers. Rubber and plastic from the same families of polymers https://rubberplastics.com/.
Regarding amended claim 15, the Applicant’s argument that the prior art(s) does/do not teach “wherein the vehicle charge receptacle comprises a plurality of ribs arranged on a rear of the receptacle to increase surface area and to further dissipate heat from the charging plug”, on page 4 of the Remark section, the Examiner respectfully disagrees because
Myer (U.S. 2020/0094689) teaches in Fig. 1 and 9, wherein the vehicle charge receptacle 110; [0018] [0022] comprises a plurality of ribs [0046], lines 5-7; 702, Fig. 9 arranged on a rear of the receptacle 110 to increase surface area corresponding to 702, Fig. 9 and to further dissipate heat [0046], lines 5-7; 702, Fig. 9 may allow heat transfer from the power terminal 204A to the pocket 606A via radiation and/or conduction,  from the charging plug 112, [0019].
	a plurality of ribs 702, Fig. 9 arranged on a rear of the receptacle because [0046], lines 5-7, 702 allows heat transfer from the power terminal 204A located on the rear of the receptacle 110 per Fig. 2 and 5; whereas, the front opening 206 of 110, Fig. 2 interfaces to the charging plug 112, Fig. 1 [0021]. Therefore, the claim recitation is met.

Accordingly, THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Myer (U.S. 2020/0094689).
Regarding claim 15, Myer teaches a vehicle (102, Fig. 1), comprising: a vehicle charge receptacle (110, Fig. 1) configured to receive a charging plug (112, Fig. 1), the receptacle (110, Fig. 1) comprising a thermally conductive ([0055]) (abstract, lines 7-8; [0031], lines 3-12) and electrically insulative material ([0055]) (abstract, lines 5; [0031], lines 14-16) of at least one polymer ([0031], lines 18-19; [0025], lines 8-9) and at least one ceramic ([0031], lines 18-19),
	wherein the vehicle charge receptacle (110, Fig. 1; [0018]) comprises a plurality of ribs ([0046], lines 5-7; 702, Fig. 9) arranged on a rear of the receptacle (110, Fig. 1) to increase surface area (corresponding to 702, Fig. 9; ) and to further dissipate heat ([0046], lines 5-7, via radiation and/or conduction) from the charging plug (112, Fig. 1; [0019]).
Note: a plurality of ribs 702, Fig. 9 arranged on a rear of the receptacle because [0046], lines 5-7, 702 allows heat transfer from the power terminal 204A located on the rear of the receptacle 110 per Fig. 2 and 5; whereas, the front opening 206 of 110, Fig. 2 interfaces to the charging plug 112, Fig. 1 [0021].
Regarding claim 16, Myer teaches the vehicle of claim 15, wherein the polymer is nylon ([0025], lines 8-9; [0031], lines 18-19).
Regarding claim 17, Myer teaches the vehicle of claim 15, wherein the ceramic is at least one of boron nitride and aluminum nitride ([0055] [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. 2018/0056797), in view of Terada (U.S. 2012/0219838) and further in view of Yang (CN105896634A).

Regarding claim 1, Cao teaches a charging plug (1000, Fig. 1; [0069], lines 1-2, 28-29) for an electric vehicle ([0002]), comprising:
 
a plug portion (103+102, Fig. 1) connected to the handle (101, Fig. 1) and configured to attach to a vehicle charge receptacle ([0034], lines 4-5; [0058], lines 13-16), 
the plug portion (103+102, Fig. 1) comprising electrically insulative material ([0027], lines 4-5, 12, 18, 14-25; [0072], last 3 lines) of at least one polymer ([0068], last 6 lines, rubber and plastic from the same families of polymers) 
Cao substantially teaches all elements recited above, including the plug portion being made of an electrically insulating material comprising a polymer.  However, Cao is silent about (the plug portion being made of an electrically insulating material comprising) at least one ceramic and the insulating material being a thermally conductive material that includes maleic anhydride. 
Terada (U.S. 2012/0219838) teaches a thermally conductive material (abstract, lines 2-4; [0005], lines 6-7) includes maleic anhydride ([0112], line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the thermally conductive material includes) maleic anhydride of Terada’s into Cao’s, in order to dissipate heat, thus ensuring the charging plug doesn’t overheat (abstract, lines 2-4).
Cao is silent about (the plug portion being made of an electrically insulating material comprising) at least one ceramic.

Regarding claim 2, Cao teaches the charging plug of claim 1, in view of Terada and further in view of Yang, wherein the polymer is nylon ([0068], last 6 lines, rubber and plastic from the same families of polymers).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. 2018/0056797), Terada (U.S. 2012/0219838) and Yang (CN 105896634A)., as applied above in claim 1, In view of Yamada (U.S. 2015/0287525).
Regarding claim 3, Cao teaches the charging plug of claim 1, in view of Terada and further in view of Yang. The combination does not explicitly teach wherein the ceramic (abstract, last line; title, last 2 lines; Yang) is at least one of boron nitride and aluminum nitride.
Yamada teaches vehicle charging plug ([0111], last 2 lines); the ceramic is at least one of boron nitride and aluminum nitride ([0084], lines 12, 14-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein the ceramic is) at least one of boron nitride and aluminum nitride of Yamada’s into Cao’s, in view of Terada’s and further in view of Yang’s, .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. 2018/0056797), Terada (U.S. 2012/0219838) and Yang (CN 105896634A), as applied above in claim 1, in view of Solc (U.S. 5232970).
Regarding claim 4, Cao teaches the charging plug of claim 1, in view of Terada and further in view of Yang. The combination does not explicitly teach wherein the ceramic is at least 20% by volume of the thermally conductive material.
Solc teaches the ceramic is at least 20% by volume of the thermally conductive material (col. 2, lines 19-24, 48-54) (abstract, lines 1-2, 5, ceramic, polymer, aluminum nitride or boron nitride; col. 2, lines 40-41, thermal conductivity 0.8-10 W/mK). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ceramic is at least 20% by volume of the thermally conductive material of Solc’s into Cao’s, in view of Terada’s and further in view of Yang’s, in order to provide high thermal conductivity, low coefficient of linear thermal expansion and low dielectric constant (col. 2, lines 36-39; Solc).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. 2018/0056797), in view of Kretschmer (U.S. 2016/0039297), and further in view of Myer (U.S. 2020/0094689) and further in view of Yang (CN 105896634A).
Regarding claim 8, Cao teaches a charging system, comprising: a vehicle charging plug (1000, Fig. 1; [0069], lines 1-2, 28-29) having at least one handle cover (100, Fig. 1; wherein the polymer is nylon ([0068], last 6 lines, rubber and plastic).
Note: per definition from https://www.thesaurus.net; or https://en.wikipedia.org/, nylon is plastic; nylon is a generic designation for a family of synthetic polymers composed of polyamides; nylon was the first commercially successful synthetic thermoplastic polymer. Plastics are a wide range of synthetic or semi-synthetic materials that use polymers as a main ingredient. Rubber consists of polymers. Rubber and plastic from the same families of polymers https://rubberplastics.com/
Cao does not explicitly teach (the plug comprising) a thermally conductive.
Kretschmer teaches a charging plug for an electric vehicle (abstract, line 1), the plug portion (abstract, lines 1-2) comprising a thermally conductive (claim 3; abstract, lines 2-6; [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the plug portion comprising) a thermally conductive of Kretschmer’s into Cao’s, in order to (the plug portion comprising) a thermally conductive material of Kretschmer’s into Cao’s, in order to keep the charging plug from overheat 

Myer teaches a vehicle charge receptacle (110, Fig. 1) configured to receive a charging plug (112, Fig. 1), the receptacle (110, Fig. 1) comprising a thermally conductive ([0055]) (abstract, lines 7-8; [0031], lines 3-12) and electrically insulative material ([0055]) (abstract, lines 5; [0031], lines 14-16) of at least one polymer ([0031], lines 18-19; [0025], lines 8-9) and at least one ceramic ([0031], lines 18-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the receptacle comprising) a thermally conductive and electrically insulative material of at least one polymer and at least one ceramic of Myer’s into Cao’s, in order to provide overheating protection on the vehicle charging receptacle side.
Cao is silent about the plug portion being made of an electrically insulating material comprising at least one ceramic.
Yang (CN 105896634A) teaches the plug portion being made of an electrically insulating material comprising at least one ceramic (abstract, last line; title, last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the plug portion being made of an electrically insulating material comprising) at least one ceramic of Yang’s into Cao’s, in view of Kretschmer’s, in view of Myer’s in order to provide a rigid and durable material for heat resistance.
Regarding claim 10, Cao teaches the charging system of claim 8, in view of Kretschmer and further in view of Myer and Yang, (wherein the ceramic is) at least one of boron nitride and aluminum nitride ([0055] [0037]; Myer).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. 2018/0056797), Kretschmer (U.S. 2016/0039297), Myer (U.S. 2020/0094689) and Yang (CN 105896634A), as applied above in claim 8, in view of Solc (U.S. 5232970).
Regarding claim 11, Cao teaches the charging system of claim 8, in view of Kretschmer, further in view of Myer and further in view of Yang. The combination does not explicitly teach wherein the ceramic is at least 20% by volume of the thermally conductive material.
Solc teaches the ceramic is at least 20% by volume of the thermally conductive material (col. 2, lines 19-24, 48-54) (abstract, lines 1-2, 5, ceramic, polymer, aluminum nitride or boron nitride; col. 2, lines 40-41, thermal conductivity 0.8-10 W/mK). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ceramic is at least 20% by volume of the thermally conductive material of Solc’s into Cao’s, in view of Kretschmer’s and further in view of Myer’s and further in view of Yang’s, in order to provide high thermal conductivity, low coefficient of linear thermal expansion and low dielectric constant (col. 2, lines 36-39; Solc).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. 2018/0056797), Kretschmer (U.S. 2016/0039297), Myer (U.S. 2020/0094689) and Yang (CN 105896634A), as applied above in claim 8, in view of Terada (U.S. 2012/0219838).
Regarding claim 14, Cao teaches the charging system of claim 8, in view of Kretschmer and further in view of Myer. The combination does not teach (wherein the thermally conductive material includes) maleic anhydride.
Terada (U.S. 2012/0219838) teaches the thermally conductive material (abstract, lines 2-4; [0005], lines 6-7) includes maleic anhydride ([0112], line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the thermally conductive material includes) maleic anhydride of Terada’s into Cao’s, in view of Kretschmer’s, further in view of Myer’s and further in view of Yang’s, in order to dissipate heat, thus ensuring the charging plug doesn’t overheat (abstract, lines 2-4).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Myer (U.S. 2020/0094689), as applied above in claim 15, in view of Solc (U.S. 5232970).
Regarding claim 18, Myer teaches the vehicle of claim 15. Myer does not explicitly teach wherein the ceramic is at least 20% by volume of the thermally conductive material.
Solc teaches the ceramic is at least 20% by volume of the thermally conductive material (col. 2, lines 19-24, 48-54) (abstract, lines 1-2, 5, ceramic, polymer, aluminum nitride or boron nitride; col. 2, lines 40-41, thermal conductivity 0.8-10 W/mK). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Myer (U.S. 2020/0094689), as applied above in claim 15, in view of Terada (U.S. 2012/0219838).
Regarding claim 20, Myer teaches the vehicle of claim 15. Myer does not explicitly teach (wherein the thermally conductive material includes) maleic anhydride.
Terada (U.S. 2012/0219838) teaches the thermally conductive material (abstract, lines 2-4; [0005], lines 6-7) includes maleic anhydride ([0112], line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the thermally conductive material includes) maleic anhydride of Terada’s into Myer’s, in view of Kretschmer’s, in order to dissipate heat, thus ensuring the charging plug doesn’t overheat (abstract, lines 2-4).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, prior arts of record do not suggest or teach “wherein the thermally conductive material has a thermal conductivity of 4.0 W/mK in plane”.
Regarding claim 6, prior arts of record do not suggest or teach “wherein the thermally conductive material has a thermal conductivity of 1.5 W/m K through plane”.
Claims 12-13 are objected to as being dependent upon the rejected base claim 8, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior arts of record do not suggest or teach “wherein the thermally conductive material has a thermal conductivity of 4.0 W/mK in plane”.
Regarding claim 13, prior arts of record do not suggest or teach “wherein the thermally conductive material has a thermal conductivity of 1.5 W/m K through plane”.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2018/0301771, U.S. 2011/0073799, U.S. 2014/0042964, U.S. 2010/0227505, U.S. 2017/0274786, U.S. 2015/0042275, U.S. 2016/0129800 and U.S. 7794280.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 7, 2021